An examination of the record shows that on April 10, 1941, the agent for the purchaser refused the property because of lack of switching facilities. However, on August 6, 1941, the same representative of the purchaser was shown a plat indicating that switching facilities would then be easily available, a spur upon adjacent property having been installed. *Page 399 
The purchaser then contacted the seller, and defendant, through another real estate agent and by a different representative, a few days later concluded a sale.
Such a situation presents a factual issue for a jury as to whether the plaintiff or another agency was the procuring cause of the sale. The jury found for the plaintiff.
I think the order of the trial court directing a new trial cannot be disturbed in view of the law preventing appeal by the plaintiff from such order.